DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant's amendment wherein claims 1, 3-8 have been amended, claims 9-13 have been withdrawn, and claim 2 has been canceled and claims 1, 3-8 are currently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, applicant recites “a case for a bar of soap attached to a soap support” which the limitation appears to be indefinite because it is unknow if “a bar of soap” is positively being claimed or “a soap support” is positively being claimed.  For the purpose of examination, examiner presumes that both “a bar of soap” nor “a soap support” are both not being claimed.
Claims 3-8 are also rejected under 112th rejection due to the dependency of independent claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Barr (3,899,073) in view of Belyakov et al (2003/0178326).
As to claim 1, Barr discloses a case for a bar of soap (10), the case comprising: 
a plurality of surfaces (Figure 1); a base (11) further comprising a receiving portion (inside case 10); and a lid (16); wherein the case (10) is configured to releasably hold and secure a bar of soap positioned on raise stud (24) of a soap support (14).  However, Barr does not disclose a bar of soap attached to a soap support In a given vertical and horizontal position and the case releasably hold and secure a bar of soap attached to ta soap support regardless of an orientation of the soap case, such that a bar of soap is prevented from contacting the plurality of surface, the base and the lid.  Nevertheless, Belyakov discloses a soap support (1) comprises a plurality of raise stud (5) and further comprises spikes (2) located on the highest site of the raise stud (5) and able to secure a bar of soap (3) against the soap support (1) in order to maintain the soap to kept on the support [0023] and support the soap in vertical and horizontal position ([0022]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soap support of Barr with spikes as taught by Belyakov in order to maintain the soap on the soap support to 
	As to claim 3, Barr as modified further discloses the receiving portion  (inside case 10) is defined by one or more walls (12, Figure 1).
	As to claim 5, Barr as modified further discloses a soap support (14) the receiving portion (inside case 10) comprises a contoured surface (13) that is complementary to a contoured surface (23) of the soap support (14).

Claims 4 and 7-8 rejected under 35 U.S.C. 103 as being unpatentable over Barr (3,899,073) and Belyakov et al (2003/0178326), further in view of Kupperschmid (1,689,787).
As to claim 4, Barr as modified does not disclose at least one locking clip, wherein the locking clip is configured to selectively secures a bar of soap in a given vertical position when the case assumes a closed position. Kupperschmid discloses a case further comprising at least one locking clip (11/12/17/18), wherein the locking clip (11/12/17/18) selectively secures a bar of soap (Figures 1 & 3) in a given vertical position when the case assumes a closed position (Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the case of Barr as modified with the locking clip as taught by Kupperschmid in order to securely clamping a cake of soap on the soap support in the container which may be conveniently manipulated and remove from the case(column 1; lines 6-8).

	As to claim 8, Barr as modified does not disclose case further comprising is configured to permit a user to manually disengage a locking mechanism to release a bar of soap from a given vertical and horizontal position. Kupperschmid discloses a case further comprising a locking mechanism (11/12/17/18) configured to permit a user to manually disengage a locking mechanism to release a bar of soap from a given vertical and horizontal position (column 1; lines 49-56, the locking mechanism can also be release by loosen the wingnut and move the prongs from the soap).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the case of Barr with locking mechanism as taught by Kupperschmid to permit a user to manually disengage a locking mechanism to release a bar of soap from a given vertical and horizontal position so that a bar of soap can be released.
Claim 6 is reject under 35 U.S.C. 103 as being unpatentable over Barr (3,899,073) and Belyakov et al (2003/0178326), further in view of Goodwin (1,358,540).
As to claim 6, Barr as modified does not disclose the lid further comprises a means for reversibly securing a bar of soap in a given vertical position when the case assumes a closed position. Goodwin discloses a case (Figure 1) further comprising a lid (b), a lower box (a) and the lid (b) further comprises a means for reversible securing (g and f) the soap support (d) in a given vertical position when the case is in the closed position (Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the case of Barr as modified with the lid having an arm secure to the soap support as taught by Goodwin in order to securely position a bar of soap that attached to the soap support when the lid is closed on the case and also provide the soap support slightly above the top edge of the base (lines 50-58).
Response to Arguments
Applicant’s arguments with respect to claims 1,3-8  have been considered but are moot because the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHUN HOI CHEUNG/           Primary Examiner, Art Unit 3736